Citation Nr: 1039893	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
spondylolisthesis, L5-S1, of the lumbar spine (low back 
disability).

2.  Entitlement to a compensable rating for lumbar radiculopathy 
of the left lower extremity.  

3.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to the Veteran's service-connected low 
back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran his mother


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to January 
1991.  The Veteran also had service with the Army National Guard, 
to include active duty for training (ACDUTRA) from January 1979 
to April 1979.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from November 2005 and September 2006 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.

In September 2007, the Veteran and his mother testified at a 
videoconference hearing before the Board; a transcript of which 
is of record. 

In October 2008, the Board remanded this case for additional 
development.  The RO have complied with those remand directives.


FINDINGS OF FACT

1.  The evidence does not show flexion of the lumbar spine to 30 
degrees or less or ankylosis of the thoracolumbar spine or the 
entire spine.  

2.  The evidence does not show incapacitating episodes due to the 
service-connected low back disorder.

3.  The evidence shows that the Veteran's low back disability is 
productive of neurologic impairment of the left lower extremity 
that results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

4.  The evidence shows that the Veteran's pain disorder is 
secondary to his service-connected low back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5237-5243 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
a separate 10 percent rating for lumbar radiculopathy of the left 
lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.10, 4.123, 4.124, 4.124a; Diagnostic 
Code 8520 (2010).

3.  Resolving all doubt in the Veteran's favor, the criteria for 
service connection for a psychiatric disorder, secondary to the 
Veteran's service-connected low back disability are met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).


Initially, in light of the Board's favorable decision granting 
the Veteran service connection for a psychiatric disorder, the 
Board finds that all notification and development action needed 
to fairly adjudicate that claim has been accomplished.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of pre-rating 
letters sent to the Veteran dated in January 2004 and March 2006 
that fully addressed all notice elements.  In compliance with the 
Board's remand, an additional VCAA notice letter was sent to the 
Veteran and his representative in January 2009.  The higher 
initial rating claim arises from disagreement with the initial 
ratings assigned following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  A July 
2009 response reflects that no Social Security Administration 
records are available.  Additionally, the Veteran was afforded VA 
examinations in October 2005, February 2007, March 2009, and 
September 2009.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds that the evidence of record is adequate for rating 
purposes as to include the May 2008 neurophysiologic consultation 
report showing radiculopathy and the 2009 VA examiners who 
reviewed the Veteran's medical records and provided the requested 
opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, 
the Board finds that no further assistance is warranted.  VA 
issued an SSOC in December 2009.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's prior 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  As noted above, the Veteran testified at a Board 
hearing in connection with the matters decided herein.  This 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through the testimony and his 
representative's statements, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claims.  
In addition, the AVLJ suggested evidence that might be relevant 
to his claims.  As such, the Board finds that, consistent with 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the AVLJ complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) (2010) and 
that the Board can adjudicate the claims decided herein based on 
the current record.  

Higher Initial Rating Claims

The Veteran contends that his spondylolisthesis, L5-S1, claimed 
as a low back disability, is more severe than the current 20 
percent rating reflects.  The Veteran also claims that he 
experiences radiculopathy of the left lower extremity, associated 
with his low back disability.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where the question for consideration is the 
propriety of the initial disability rating assigned, evaluation 
of the medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  Id; see 
also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The rating criteria for the Veteran's low back disability are set 
forth at Diagnostic Code 5243.  The rating schedule provides that 
intervertebral disc syndrome is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine or 
otherwise based upon the frequency and severity of its 
incapacitating episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.

The General Rating Formula provides for the assignment of a 20 
percent rating upon a showing of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or a combined range of motion not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and a 
maximum 100 percent rating may be assigned due to unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest 
five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion to 30 degrees in either direction; and rotation 
to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate 
V.

The formula based on incapacitating episodes provides a 20 
percent evaluation when intervertebral disc syndrome with 
incapacitating episodes total a duration of at least two weeks 
but less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past twelve months.  A maximum 60 
percent evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately.

For a sciatic radiculopathy, under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild incomplete paralysis of 
the sciatic nerve; a 20 percent evaluation requires moderate 
incomplete paralysis of the sciatic nerve; a 40 percent 
evaluation requires moderately severe incomplete paralysis; a 60 
percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy; a maximum 80 percent evaluation requires 
complete paralysis of the sciatic nerve.  

The Veteran underwent a VA examination in October 2005.  He 
reported weakness, decreased range of motion, and stiffness.  He 
rated his pain as 7-8 out of 10.  He also reported sharp pain 
that radiates to his right buttock and that he often falls on his 
right knee due to the severity of his back pain.  

A physical examination revealed no edema or spasms.  The Veteran 
had tenderness to palpation in his lumbar spine.  His range of 
motion was flexion to 90 degrees, extension to 15 degrees, and 
rotation to 20 degrees.  An x-ray showed narrowing of the disc 
space with grade 1 spondylolisthesis of the L5 on S1.  

The Veteran underwent another VA examination in February 2007.  
During that examination, the Veteran reported constant throbbing 
pain with intermittent sharp pain in his low back.  Associated 
symptoms include occasional locking with radiating pain down the 
right leg and intermittent loss of strength.  The pain occurs 
daily and precipitants include standing or sitting for longer 
than twenty minutes, walking farther than one city block, and 
lifting heavy objects.  

Upon examination, the examiner found an asymmetric spinal column 
that is curved to the right.  The Veteran had point tenderness to 
palpation to both sides of his spine.  Flexion was to 48 degrees 
and extension was 25 degrees.  There was no noted ankylosis.  The 
examiner confirmed the October 2005 diagnosis of 
spondylolisthesis of L5-S1.  

An August 2007 magnetic resonance imaging (MRI) report found 
there was diffuse lumbar degenerative disc disease including 
bulging discs at L2-3, L3-4, and L5-S1.  None of these were 
causing significant degrees of thecal sac impingement but there 
was foraminal narrowing at each of these levels that the doctor 
believed is greatest at the L5-S1 level that is also bilateral.    

In an April 2008 treatment record, Dr. M. H. stated that the 
Veteran had tingling and numbness down the left leg and it was 
conceivable he had a peripheral neuropathy.  

A May 2008 neurophysiologic consultation report reflects a 
diagnosis of mild to moderate chronic left L5 radiculopathy.  

In March 2009, a VA examiner reviewed the Veteran's medical 
records and claims file to assess whether his peripheral nerves 
were affected by his low back disability.  The examiner concluded 
that it was less likely that the Veteran had nerve root or nerve 
injury as a consequence of his service-connected disability.  The 
examiner based his opinion on the raw data from the EMG and 
interpreted it as completely normal.  He explained that though 
the Veteran had occasional large amplitude motor unit in the 
tibialis posterior and extensor hallucis longus, this was not a 
significant abnormality when seen in isolation.  Furthermore, 
while the report mentioned large paraspinal units, they are not 
useful clinically.  The examiner saw no recruitment 
abnormalities, polyphagia, or denervation to indicate a chronic 
radiculopathy.  

The Board has considered the rating provisions under Diagnostic 
Code 5243 for incapacitating episodes due to intervertebral disc 
syndrome.  However, the competent medical evidence of record does 
not show that the Veteran's low back disability resulted in any 
incapacitating episodes.  As such, a disability rating in excess 
of 20 percent is not warranted under Diagnostic Code 5243 for 
incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran also has not shown entitlement to an initial 
rating in excess of 20 percent.  The VA examination reports show 
that the Veteran could flex his spine to at least 48 degrees and 
that there was no evidence of ankylosis.  There is no evidence of 
forward flexion of 30 degrees or less of the thoracolumbar spine 
or ankylosis of the thoracolumbar or the entire spine in order to 
warrant a 40 percent disability rating under Diagnostic Code 
5243.  

However, with regard to the radiculopathy, the Board finds that 
the evidence is in equipoise.  While the March 2009 VA examiner 
opined that the Veteran does not have radiculopathy, there is 
sufficient lay and private medical evidence supporting the 
Veteran's contention, to include a May 2008 neurophysiologic 
consultation report.  As a result the evidence is in equipoise 
and the benefit of the doubt is afforded to the Veteran.  
Therefore, the Board finds that resolving all doubt in favor of 
the Veteran, the evidence supports entitlement to a separate 10 
percent rating, and no more, under Diagnostic Code 8520, for 
radiculopathy comparable to mild incomplete paralysis of the 
sciatic nerve of his left lower extremity.  38 C.F.R. § 3.102.

Extraschedular Evaluation

On review of the record, the Veteran's symptoms are fully 
contemplated in the currently assigned schedular ratings and the 
Board has found no factors such as hospitalizations, or marked 
interference with employability, that would suggest that regular 
schedular criteria are inadequate, and warrant referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Service Connection for a Psychiatric Disorder

The Veteran claims he has a mental disorder that was incurred due 
to or aggravated by his service-connected low back disorder.  
With resolution of the doubt in favor of the Veteran, The Board 
finds that the Veteran's psychiatric disorder is secondary to his 
back disorder, and therefore, the Veteran's claim is granted.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result of 
a service- connected disease or injury."  38 C.F.R. § 3.310(a) 
(2009); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a);  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records contain no evidence of a 
psychiatric disorder during service.  

The Veteran's post-service treatment records show that the 
Veteran has had a diagnosis of bipolar disorder since 1996.  
Additional treatment records demonstrate that the Veteran has 
anxiety.  The Veteran was also treated for polysubstance abuse 
and diagnosed with substance-induced psychotic disorder.  

The Veteran testified at a Board hearing in September 2007.  He 
stated that he had been treated for bipolar disorder since 1996.  
He also stated that he has anxiety and that he gets frustrated 
with his limitations.  He admitted that no mental health 
professional has told him that his bipolar disorder is due to his 
back disorder but he cited to a letter in which a treating 
provider states that his disorder is both physical and mental; 
that he is unable to work due to his back and his bipolar is 
effected by that circumstance.    

A psychiatric assessment was conducted in January 2009.  The 
Veteran was diagnosed with bipolar disorder and polysubstance 
dependence on antagonistic therapy.

The Veteran underwent a VA examination in September 2009.  This 
examiner diagnosed him with bipolar disorder, not otherwise 
specified; pain disorder associated with both psychological 
factors and a general medical condition; alcohol abuse in 
sustained full remission by report; cocaine abuse in sustained 
full remission by report; heroin dependence in sustained full 
remission by report; opioid dependence prescribed; methadone 
dependence prescribed; and tobacco use disorder.  The examiner 
opined that there is no way to determine without resorting to 
pure speculation whether the Veteran's bipolar disorder is 
related to service.  However, he added that the Veteran's pain is 
more likely than not related to his service-connected physical 
disability.

The Veteran submitted a statement from his treating physician, E. 
B., M.D., in September 2009.  Dr. Brown stated that he prescribed 
medication for the Veteran that would treat his back pain and his 
depression.

The Veteran's case worker also submitted a statement in September 
2009, in which she stated that the Veteran has been unable to 
participate in vocational assignments due to his back pain and, 
as a result, the Veteran feels hopelessness and frustration.  The 
Veteran's counselor also submitted a statement in September 2009, 
in which he stated that the Veteran was compliant with his 
treatment plan, engaged in counseling, and has reported chronic 
low back pain.  

The Veteran also stated that he feels depressed due to the 
limitations in his life from his back pain and his inability to 
work.   

With resolution of the doubt in favor of the Veteran, the 
evidence links his psychiatric (pain) disorder to his service-
connected low back disability.  The evidence shows that he feels 
depressed and anxious because of the limitations of his back 
disorder.  Additionally, the evidence shows that, while the 
September 2009 VA examiner could not definitively link his 
bipolar disorder to his low back disability, he noted that a 
relationship between the two disorders could not be ruled out.  
Given the possible relationship and the testimony that the 
Veteran's back disability affects his pain disorder, the evidence 
is in equipoise and the benefit of the doubt is granted in favor 
of the Veteran.  The Veteran's claim for service connection for a 
pain disorder is therefore, granted. 






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 20 percent for a 
low back disability is denied.

A separate rating of 10 percent for radiculopathy of the left 
lower extremity is granted.

Service connection for a psychiatric disorder, secondary to the 
Veteran's service-connected low back disability is granted.  



_____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


